DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020, 01/15/2021 and 05/11/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title does not include the subject matter claimed. The claims do not include level maps nor entropy coding.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo, et al., (U.S. Patent Application Publication No. 2018/0041760 A1), [hereinafter Koo]. 
Regarding claim 1, Koo discloses an apparatus for decoding a current block (Fig. 2), comprising:
a processor ([0246] As described above, the embodiments explained in the present invention may be implemented and performed on a processor, a micro-processor, a controller or a chip. For example, functional modules explained in FIG. 1 and FIG. 2 may be implemented and performed on a computer, a processor, a microprocessor, a controller or a chip.) configured to: 
obtain a transform class of a transform type used for decoding a transform block of the current block ([0192] The decoder may reconstruct the transform unit using the graph-based transform kernel (S1230). In this case, when the coding unit is configured with a plurality of transform units, different transform types may be applied to a first transform unit overlapped with the division boundary and a second transform unit not overlapped with the division boundary. For example, the transform type may include at least one of GBT, SGBT, NSGBT, PGBT, PSGBT, PNSGBT, DCT, DST, and KLT.); 
select, based on the transform class, a template for coding a value related to a transform coefficient at a row and a column of the transform block ([0238] GBT templates); 
obtain, using the template, an index of a probability distribution in a table of probability distributions ([0238] In another example, when entire GBT templates are split into groups having a similar probability, different lengths of codewords may be given to each group according to a probability. When probability distributions are different on a mode combination basis, different GBT templates may be matched to every codeword on a mode combination basis. For example, an illustration of codeword allocation in increase order of a GBT template index is represented in Tables 1 and 2.); and 
decode, from a compressed bitstream, the value using the probability distribution ([0047] FIGS. 19 and 20 are flowcharts illustrating a method of encoding/decoding an index representing a graph-based transform template according to an embodiment of the present invention.).  
Regarding claim 2, Koo discloses all the limitations of claim 1, as discussed above. Koo also discloses wherein the transform class is one of a vertical transform class (TXCLASS_VERT), a horizontal transform class (TXCLASS_HORIZ), or a 2-dimensional transform class (TXCLASS_2D) ([0146] The GBT may be divided and defined to separable GBT and non-separable GBT. Here, the separable GBT may be defined to separately applied one-dimensional transform in a horizontal direction and a vertical direction, and the non-separable GBT may be defined to transform applied one time to an entire N×N image.).  
Regarding claim 3, Koo discloses all the limitations of claim 2, as discussed above. Koo also discloses wherein each of the vertical transform class, the horizontal transform class, and the 2-dimensional transform class maps to a respective distinct index ([0238] In another example, when entire GBT templates are split into groups having a similar probability, different lengths of codewords may be given to each group according to a probability. When probability distributions are different on a mode combination basis, different GBT templates may be matched to every codeword on a mode combination basis.)  
Regarding claim 4, Koo discloses all the limitations of claim 2, as discussed above. Koo also discloses wherein the vertical transform class and the horizontal transform class map to a first index in the table of probability distributions, and the 2-dimensional transform class maps to a second index in the table of probability distributions, wherein the first index and the second index are used to obtain the index of the probability distribution ([0240] In another embodiment of the present invention, different kinds of GBT template sets may be defined according to a mode combination. For example, a mode combination 1 may be selected from GBT templates A, B, C, and D, and a mode combination 2 may be selected from GBT templates B, C, E, F, and G.).  
Regarding claim 5, Koo discloses all the limitations of claim 1, as discussed above. Koo also discloses wherein the index of the probability distribution is equal to zero in a case that the row is zero and the column is zero (Tables 1 and 2).  
Regarding claim 6, Koo discloses all the limitations of claim 1, as discussed above. Koo also discloses wherein to obtain, using the template, the index of the probability distribution in the table of probability distributions comprises to: obtain an aggregate of respective values corresponding to locations of the template; and use the aggregate of the respective values to obtain the index of the probability distribution ([0240] a mode combination [i.e., aggregate] 1 may be selected from GBT templates A, B, C, and D, and a mode combination 2 may be selected from GBT templates B, C, E, F, and G.).  
Regarding claim 7, Koo discloses all the limitations of claim 6, as discussed above. Koo also discloses wherein the aggregate of the respective values is a count of non-zero values of the respective values corresponding to the locations of the template ([0240] GBT templates A, B, C, and D, and a mode combination 2 may be selected from GBT templates B, C, E, F, and G.).  
Regarding claim 8, Koo discloses all the limitations of claim 6, as discussed above. Koo also discloses wherein the aggregate of the respective values is a sum of the respective values corresponding to the locations of the template ([0235] when the number of entire GBT templates is 9, 0 as a codeword may be assigned to a 0-th GBT template (flag function), and a codeword of 3 bit fixed length is added to the remaining 1-8th GBT templates and 1000-1111 may be assigned to the remaining 1-8th GBT templates.).  
Regarding claim 9, Koo discloses all of the elements of claim 1 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 9. 
Regarding claim 10, Koo discloses all of the elements of claim 2 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 10. 
Regarding claim 11, Koo discloses all of the elements of claim 3 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 11. 
Regarding claim 12, Koo discloses all of the elements of claim 4 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 12. 
Regarding claim 13, Koo discloses all of the elements of claim 5 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 13. 
Regarding claim 14, Koo discloses all of the elements of claim 6 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 14. 
Regarding claim 15, Koo discloses all of the elements of claim 7 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 15. 
Regarding claim 16, Koo discloses all of the elements of claim 8 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 16. 
Regarding claim 17, Koo discloses all the limitations of claim 9, as discussed above. Koo also discloses wherein coding the value using the probability distribution comprises: decoding the value from a compressed bitstream using the probability distribution ([0238-39] and Fig. 2).  
Regarding claim 18, Koo discloses all the limitations of claim 9, as discussed above. Koo also discloses wherein coding the value using the probability distribution comprises: encoding the value in a compressed bitstream using the probability distribution ([0238-39] and Fig. 1)  
Regarding claim 19, Koo discloses all of the elements of claim 2 in apparatus form rather than CRM form. Koo also discloses computer-readable storage medium ([0248] Furthermore, the decoding/encoding method to which the present invention is applied may be produced in the form of a program that is to be executed by a computer and may be stored in a computer-readable recording medium.) Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 19. 
Regarding claim 20, Koo discloses all of the elements of claim 4 in apparatus form rather than CRM form. Koo also discloses computer-readable storage medium ([0248] Furthermore, the decoding/encoding method to which the present invention is applied may be produced in the form of a program that is to be executed by a computer and may be stored in a computer-readable recording medium.) Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Alison Slater/            Primary Examiner, Art Unit 2487